Citation Nr: 1750280	
Decision Date: 11/06/17    Archive Date: 11/17/17

DOCKET NO.  09-38 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a right shoulder disability.


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

JR Cummings, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1993 to February 1994.

This appeal to the Board of Veterans' Appeals (Board) arose from an April 2008 rating decision in which the RO, inter alia, denied service connection for a right shoulder disability.  In April 2009, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in August 2009, and, in October 2009, the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals).  The RO issued a supplemental SOC (SSOC) in September 2010.  

In January 2013, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

In June 2013, and in February 2015, the Board, inter alia, remanded the claim for service connection for a right shoulder disability to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further evidentiary development and adjudication.  

Most recently, in October 2016, the Board, inter alia, again remanded the claim for service connection for a right shoulder disability to the RO, via the AMC, for further action, to include additional development of the evidence and adjudication.  After accomplishing further action, the AMC continued to deny the claim, and  again returned the matter to the Board for further consideration.

While the Veteran previously had a paper claims file, this appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Legacy Content Manager (Virtual VA) claims processing systems.  The Legacy Content Manager file contains VA treatment records which are not present in the VBMS file.  All such records have been reviewed.

For reasons expressed below, the claim on appeal is, again, being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on her part, is required. 


REMAND

Unfortunately the Board finds that further AOJ action on the remaining claim for service connection for right shoulder disability is warranted, even though such will, regrettably, further delay an appellate decision on this matter.

During her January 2013 hearing, the Veteran claimed that, during service, she injured her right shoulder during a training exercise, which required her to carry an individual on her right shoulder at which point she heard her shoulder pop.  Service treatment records documented this injury, as well as subsequent treatment for her pain.

Pursuant to the Board's June 2013 remand,  n May 2014, the Veteran underwent a VA examination to obtain information as to the medical relationship, if any, between any current shoulder disability and service.  The VA examiner concluded that it is less likely than not that the Veteran had a shoulder condition that was incurred in or caused by the claimed in-service injury, event or illness.  The examiner noted that the Veteran was seen in service for right shoulder strain/sprain and had therapy with documentation of slowly resolving strain/sprain.  The examiner explained that the Veteran denied any shoulder symptoms during the Medical Board examination in 1994, and the post-service records do not document ongoing symptoms or evaluations for the right shoulder post-service.  The examiner further noted that the current shoulder X-ray is unremarkable.  

However, since the May 2014 VA examination, the Veteran submitted an April 2015 emergency department record reflecting that an X-ray revealed Type II Acromion in the right shoulder.  In October 2016, the Board remanded the claim  to obtain further medical information as to current disability, and for further medical opinion addressing the etiology of any such disability,  based on a full consideration of the Veteran's documented history and assertions, and supported by complete, clearly- stated rationale.   

In August 2017, a VA physician opined that the Veteran's right shoulder disability was less likely than not incurred in or caused by the claimed in-service injury, event or illness because there is no evidence of a physical condition in the right shoulder.  He went on to speculate that the Veteran's right shoulder injury in service was "probably a strain" and that because she was working at the airport in 1996 in food services where she had to push carts on and off planes and because she worked for a hospital for two years when she was a transporter in the ER, her shoulders must have been functioning normally.  As explained below, the Board finds that the opinion provided is inadequate to resolve the remaining claim on appeal  

Initially, the Board notes that, while the August 2017 opinion provider noted that there was no current physical evidence of a right shoulder condition, such conclusion does not reflect consideration of the private X-ray report indicating  that an X-ray revealed Type II Acromion in the right shoulder (as noted by the May 2014 examiner); hence, the examiner also did not comment on whether the condition is deemed non-disabling, as requested.   Hence, the matter of  whether the Veteran has a current right shoulder disability is still in question.   

Furthermore, on the question of  nexus to service, the  medical evidence of record indicates that the Veteran in fact was diagnosed with a right shoulder strain during service.  The Veteran's service medical records document evidence of recurrent complaints of severe pain with no improvement and a dislocated shoulder.  Additionally, the opinion provider  did not take into consideration  the Veteran's own lay assertions, and elf.  The examiner's review of the Veteran's file appears to be less than thorough.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); see also Dalton v. Nicholson, 21 Vet. App. 23, 39-49 (2007).

Additionally, it appears that the physician based his etiology opinion on a series of incorrect facts.  The Veteran's job with the airport only required her to cook food, requiring minimal use of her shoulder, not pushing food carts on and off airplanes.  She eventually left the job because of shoulder pain.  Similarly, the Veteran's job at the hospital as a transporter was a desk job required her to call patient's names from the waiting room and walk them to the examination room, not physically transporting patients on carts from room to room.  Thus. the examiner's comments as to medical nexus appear to be based on incorrect facts.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  

On this record, the Board finds that further remand of this matter is warranted to obtain the medical comments and opinion(s) needed to resolve the questions of current disability and medical nexus in connection with the right shoulder disability claim.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a medical opinion, it must ensure that the examination or opinion is adequate for the purpose of the determination being made).

Hence, the AOJ should arrange for the Veteran to undergo VA examination of the right shoulder by an appropriate physician.  The Veteran is hereby notified that failure to report to the  scheduled examination, without good cause, may result in denial of the service connection claim.  See 38 C.F.R. § 3.655 (2017).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.

Prior to undertaking action responsive to the above, to ensure that all due process requirements are met, and that the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claim file all outstanding, pertinent records.

As for VA records, the claims file reflects that the Veteran has been receiving treatment from the Atlanta VA Medical Center (VAMC), and that records from these facilities through August 2017 are associated with the file; however, more recent records may exist.  Hence, the AOJ should obtain all pertinent VA treatment records dated since August 2017.

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the remaining claim on appeal (to include as regards private (non-VA) treatment), explaining that she has a full one-year period for response.  See 38 U.S.C.A. §5103(b)(1) (West 2014); but see 38 U.S.C.A. § 5103(b)(3) clarifying that VA may make a decision on a claim before the expiration of the one-year notice period.

Therefore, the AOJ should obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization, following the procedures prescribed in 38 C.F.R. § 3.159 (2017).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103,52103A (West 2014); 38 C.F.R. § 3.159 (2017).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full VCAA compliance.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development or notification action deemed warranted prior to adjudicating the remaining claim on appeal.

Accordingly, this matter is hereby REMANDED for the following action:

1.  Obtain from the Atlanta VAMC (and any associated facility(ies)) all outstanding, pertinent records of evaluation and/or treatment of the Veteran since August 2017.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Send to the Veteran and her attorney a letter requesting that the Veteran provide sufficient information and, if necessary, authorization, to obtain additional evidence pertinent to the remaining claim on appeal that is not currently of record.  Specifically request that the Veteran provide, or provide  appropriate authorization to obtain, all outstanding, pertinent, private (non-VA) medical records.

3.  If the Veteran responds, assist her in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA examination of her right shoulder, by an appropriate physician.
 
The contents of the entire, electronic claims file (in VBMS and Legacy Content Manger, to include a complete copy of this REMAND), must be made available to the designated physician and the report should include discussion of the Veteran's documented history and lay assertions.

All indicated tests and studies (to include X-rays) should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

The physician should clearly identify all right shoulder disability(ies)-t o include Type II Acromion (noted in an April 2015 private x-ray report)-currently present or present at any time pertinent to the April 2007 claim (even if now asymptomatic or resolved).  

If the Type II Acromion shown on x-ray is not deemed a disabling condition, the examiner should clearly so state and explain why.  If the examiner determines that such prior finding was in error, he or she should clearly so state, and explain why.

If there is medical evidence of any right shoulder disability at any point pertinent to the current claim, for each such diagnosed disability, the physician should provide an opinion, consistent with sound medical judgment, as to whether it is as least as likely as not (i.e. a 50 percent or greater probability) that the disability had its onset during service, or is otherwise medically related to service, to specifically include the right shoulder in-service injury and related treatment, as noted in the service treatment records.

In addressing the above, the physician must consider and discuss all pertinent medical and other objective evidence, as well as all lay assertions, to include  the Veteran's competent assertions as to the nature, onset, and continuity of right shoulder symptoms during and since service.

The examiner is advised that the Veteran is competent to report injuries and symptoms, and that her assertions in this regard must be considered in formulating the requested opinion(s).  If lay assertions in any regard are discounted, the examiner should clearly so state and explain why.

All examination findings/testing results, along with completely, clearly-stated rationale for the conclusions reached, must be provided.

5.  To help avoid future remand, ensure that the requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West 11 Vet. App. 268 (1998).

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the remaining claim on appeal in light of all pertinent evidence (to particularly include all that added to the VBMS and/or Legacy Content Manager(Virtual VA) file(s) since the last adjudication of the claim) and legal authority.

7.  If the benefit sought on appeal remains denied, furnish the Veteran and her attorney  an SSOC that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response.

The purpose of this REMAND is to afford due process accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2017).

